Upon recordation, return to:

J. Keith Jones, Esq.

Sonnenschein Nath & Rosenthal LLP

5960 Fairview Road, Suite 400

Charlotte, North Carolina 28210

LASALLE BANK NATIONAL ASSOCIATION AS TRUSTEE UNDER THAT CERTAIN POOLING AND
SERVICING AGREEMENT
DATED AS OF MAY 13, 2004, FOR THE REGISTERED HOLDERS OF GREENWICH CAPITAL
COMMERCIAL FUNDING CORP.
COMMERCIAL MORTGAGE TRUST 2004-GG1, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2004-GG1

LOAN ASSUMPTION

AND

SUBSTITUTION AGREEMENT

Date: As of July 27, 2007



--------------------------------------------------------------------------------



1

LOAN ASSUMPTION AND SUBSTITUTION AGREEMENT

THIS LOAN ASSUMPTION AND SUBSTITUTION AGREEMENT (this “Agreement”) is made and
entered into as of July 27, 2007, by and among NNN HEALTHCARE/OFFICE REIT
GWINNETT, LLC, a Delaware limited liability company having an address of 1551
North Tustin Avenue #300, Santa Ana, California 92705 (“Assuming Borrower”), NNN
HEALTHCARE/OFFICE REIT, INC., a Maryland corporation having an address of 1551
North Tustin Avenue #300, Santa Ana, California 92705 (“Assuming Indemnitor”),
GWINNETT PROFESSIONAL CENTER, LTD., a Georgia limited liability company having
an address of 10565 Montclair Way, Duluth, Georgia 30097 (“Original Borrower”),
in favor of LASALLE BANK NATIONAL ASSOCIATION as Trustee under that certain
Pooling and Servicing Agreement dated as of May 13, 2004 (the “PSA”), for the
Registered Holders of Greenwich Capital Commercial Funding Corp. Commercial
Mortgage Trust 2004-GG1, Commercial Mortgage Pass-Through Certificates,
Series 2004-GG1, whose mailing address is c/o Wachovia Bank, National
Association, Wachovia Securities, Commercial Real Estate Services, 8739 Research
Drive-URP4, Charlotte, North Carolina 28288-1075 (28262-1075 for overnight
deliveries), Attn: Portfolio Manager (“Lender”).

RECITALS

A. ARCHON FINANCIAL, L.P., a Delaware limited partnership (“Original Lender”),
pursuant to the Loan Documents (as defined below) made a loan to Original
Borrower in the original principal amount of $6,000,000.00 (the “Loan”). The
Loan is evidenced and secured by the following documents executed in favor of
Original Lender by Original Borrower and Original Indemnitor:



  (1)   Deed to Secure Debt Note dated December 30, 2003, payable by Original
Borrower to Original Lender in the original principal amount of $6,000,000.00
(the “Note”);



  (2)   Deed to Secure Debt, Assignment of Rents and Security Agreement of even
date with the Note, granted by Original Borrower to Original Lender, recorded in
Book 36551, Page 0150 in the real estate records of Gwinnett County, Georgia
(the “Recorder’s Office”) (the “Mortgage”), as modified by that certain Security
Documents Modification Agreement dated as of January 9, 2004, recorded in Book
36720, Page 1 in the Recorder’s Office (the “Modification”), as assigned to
Lender by Assignment of Deed to Secure Debt, Assignment of Rents and Security
Agreement recorded in Book 39235, Page 0143 in the Recorder’s Office;



  (3)   Assignment of Leases and Rents of even date with the Note, granted by
Original Borrower to Original Lender, recorded in Book 36551, Page 0221, in the
Recorder’s Office (the “Assignment”), as assigned to Lender by Assignment of
Assignment of Leases and Rents recorded in Book 39235, Page 0139 in the
Recorder’s Office as modified by the Modification;



  (4)   UCC-1 Financing Statement with Original Borrower as debtor and Original
Lender as secured party, recorded in Book 36551, Page 0235 in the Recorder’s
Office, as assigned to Lender by UCC-3 Amendment recorded in Book 39247, Page
0005 in the Recorder’s Office;



  (5)   UCC-1 Financing Statement with Original Borrower as debtor and Original
Lender as secured party, filed as File No. 13826 with the Georgia Cooperative
Authority, as assigned to Lender by UCC-3 Amendment filed as File No. 007611
with the Georgia Cooperative Authority;



  (6)   Guaranty of even date with the Note, granted by HARVEY B. TAUBER, an
individual having an address of 980 Johnson Ferry Road S-270, Atlanta, Georgia
30342, and MILES H MASON III, an individual having an address of 601A
Professional Dr., STE. 180, Lawrenceville, GA 30045 (“Original Indemnitor”) to
Original Lender (the “Indemnity Agreement”);



  (7)   Environmental and Hazardous Substance Indemnification Agreement of even
date with the Note, granted by Original Borrower to Original Lender (the
“Environmental Indemnity Agreement”); and



  (8)   Certificate of Title of even date with the Note, granted by Original
Borrower to Lender.

The foregoing documents, are collectively referred to as the “Loan Documents.”
As used herein, the term “Assuming Obligors” shall mean Assuming Borrower and
Assuming Indemnitor, and the term “Original Obligors” shall mean Original
Borrower and Original Indemnitor.

B. Original Lender assigned, sold and transferred its interest in the Loan and
all Loan Documents to Lender and Lender is the current holder of all of Original
Lender’s interest in the Loan and Loan Documents.

C. Original Borrower continues to be the owner of the Property (as defined
below).

D. Pursuant to that certain Real Estate Purchase Agreement dated as of May 24,
2007, by and between Original Borrower and Triple Net Properties, LLC (as
assigned to Assuming Borrower, the “Sales Agreement”), Original Borrower agreed
to sell, and Assuming Borrower agreed to purchase, that certain real property
more particularly described on Exhibit A attached hereto, together with all
other property encumbered by the Mortgage and the other Loan Documents
(collectively, the “Property”). The Sales Agreement requires that Assuming
Borrower assume the Loan and the obligations of Original Borrower under the Loan
Documents, and conditions the closing of the sale of the Property upon Lender’s
consent to the sale of the Property and the assumption of the Loan.

E. Pursuant to Paragraph 8 of the Mortgage, Original Borrower has the right to
sell the Property to a third party subject to the consent of Lender and the
satisfaction of certain conditions specified therein. Original Borrower and
Assuming Borrower have requested that Lender consent to the sale, conveyance,
assignment and transfer of the Property by Original Borrower to Assuming
Borrower, subject to the Mortgage and the other Loan Documents, and to the
assumption by Assuming Borrower of the Loan and the assumption by Assuming
Obligors of the obligations of Original Obligors under the Loan Documents, to
the extent set forth herein (the “Assumption”).

F. Lender is willing to consent to the sale, conveyance, assignment and transfer
of the Property by Original Borrower to Assuming Borrower, subject to the
Mortgage and the other Loan Documents, and to the Assumption on and subject to
the terms and conditions set forth in this Agreement, the Mortgage and the other
Loan Documents.

G. Lender, Original Borrower and Assuming Obligors, by their respective
executions hereof, evidence their consent to the transfer of the Property to
Assuming Borrower and the Assumption as hereinafter set forth.

STATEMENT OF AGREEMENT

In consideration of the mutual covenants and agreements set forth herein, the
parties hereto hereby agree as follows:

1. Representations, Warranties and Covenants of Original Obligors; Release of
Lender.

(a) Original Borrower hereby represent to Lender and to Assuming Obligors, as of
the date hereof that: (i) simultaneously with the execution and delivery hereof,
Original Borrower has conveyed and transferred all of the Property to Assuming
Borrower; (ii) simultaneously with the execution and delivery hereof, Original
Borrower has assigned and transferred to Assuming Borrower all leases,
tenancies, security deposits and prorated rents of the Property in effect as of
the date hereof (the “Leases”) retaining no rights therein or thereto;
(iii) Original Borrower has not received a mortgage from Assuming Borrower
encumbering the Property to secure the payment of any sums due Original Borrower
or obligations to be performed by Assuming Borrower; (iv) except as may
otherwise be permitted pursuant to the Loan Documents, the Mortgage is a valid
first lien on the Property for the full unpaid principal amount of the Loan and
all other amounts as stated therein; (v) no Event of Default (as defined in the
Mortgage) has occurred and is continuing; (vi) there are no defenses, set-offs
or rights of defense, set-off or counterclaim whether legal, equitable or
otherwise to the obligations evidenced by or set forth in the Loan Documents;
(vii) all provisions of the Loan Documents are in full force and effect except
as modified herein; (viii) except as may otherwise be permitted pursuant to the
Loan Documents, there are no subordinate liens of any kind covering or relating
to the Property, nor are there any mechanics’ liens or liens for unpaid taxes or
assessments encumbering the Property, nor has notice of a lien or notice of
intent to file a lien been received; and (ix) the representations and warranties
made by Original Borrower in the Loan Documents or in any other documents or
instruments delivered in connection with the Loan Documents including, without
limitation, all representations and warranties with respect to environmental
matters, are true on and as of the date hereof, with the same force and effect
as if made on and as of the date hereof.

(b) Original Borrower hereby covenant and agree that: (i) from and after the
date hereof, Lender may deal solely with Assuming Obligors in all matters
relating to the Loan, the Loan Documents and the Property; (ii) they shall not
at any time hereafter take (x) a mortgage or other lien encumbering the Property
or (y) a pledge of direct or indirect interests in Assuming Borrower from
Assuming Obligors to secure any sums to be paid or obligations to be performed
by Assuming Obligors so long as any portion of the Loan remains unpaid; and
(iii) Lender has no further duty or obligation of any nature relating to this
Loan or the Loan Documents to Original Obligors.

Original Borrower understand and intend that Lender and Assuming Obligors shall
rely on the representations, warranties and covenants contained herein.

2. Representations, Warranties and Covenants of Assuming Obligors.

(a) Assuming Obligors hereby represent and warrant to Lender and Original
Obligors, as of the date hereof that: (i) simultaneously with the execution and
delivery hereof, Assuming Borrower has purchased from Original Borrower all of
the Property and has accepted Original Borrower’s assignment of the Leases;
(ii) Assuming Borrower has assumed the performance of Original Borrower’s
obligations under the Leases which arise from and after the date hereof;
(iii) Assuming Borrower has not granted to Original Borrower (x) a mortgage or
other lien upon the Property or (y) a pledge of direct or indirect interests in
Assuming Borrower to secure any debt or obligations owed to Original Borrower;
and Assuming Obligors have reviewed all of the Loan Documents as modified by
this Agreement, and consent to the terms thereof. For the avoidance of doubt,
Assuming Obligors are not assuming the UCC-1 Financing Statements identified in
Recitals A(4) and A(5) above as new UCC-1 Financing Statements will be filed
with Assuming Borrower as debtor and Lender as secured party.

(b) Assuming Borrower shall not hereafter, without Lender’s prior consent in
accordance with the terms of the Loan Documents, further encumber the Property
or sell or transfer the Property or any interest therein, except as may be
specifically permitted in the Loan Documents. Assuming Obligors have no
knowledge that any of the representations and warranties made by Original
Borrower herein are untrue, incomplete or incorrect.

(c) Assuming Indemnitor hereby represents and warrants to Lender and Original
Obligors that Assuming Indemnitor is an affiliate of Assuming Borrower and
Assuming Indemnitor will derive substantial economic benefit from Lender’s
consent to the Assumption. Assuming Indemnitor hereby acknowledges and agrees
that Assuming Indemnitor has executed this Agreement and agreed to be bound by
the covenants and agreements set forth herein in order to induce Lender to
consent to the transaction described herein. Accordingly, Assuming Indemnitor
acknowledges that Lender would not consent to the transaction described herein
without the execution and delivery by Assuming Indemnitor of this Agreement.

Assuming Obligors understand and intend that Lender shall rely on the
representations, warranties and covenants contained herein.

3. Assumption of Obligations of Borrower. Assuming Borrower hereby assumes the
Debt (as defined in the Mortgage) and Assuming Borrower hereby assumes all the
other obligations of Original Borrower of every type and nature set forth in the
Loan Documents in accordance with their respective terms and conditions, as the
same may be modified by this Agreement. Assuming Borrower further agrees to
abide by and be bound by all of the terms of the Loan Documents as modified by
this Agreement applicable to the “Borrower” or “Assignor” in accordance with
their respective terms and conditions including, but not limited to, the
representations, warranties, covenants, assurances and indemnifications therein,
all as though each of the Loan Documents had been made, executed and delivered
by Assuming Borrower. Assuming Borrower agrees to pay when and as due all sums
due under the Note and agrees to pay, perform and discharge each and every other
obligation of payment and performance of the “Borrower” or “Assignor” pursuant
to and as set forth in the Loan Documents at the time, in the manner and
otherwise in all respects as therein provided. Assuming Borrower hereby
acknowledges, agrees and warrants that to its knowledge: (i) there are no rights
of set-off or counterclaim, nor any defenses of any kind, whether legal,
equitable or otherwise, which would enable Assuming Borrower to avoid or delay
timely performance of its obligations under the Loan Documents, as applicable;
and (ii) there are no monetary encumbrances or liens of any kind or nature
against the Property except those created by the Loan Documents, and all rights,
priorities, titles, liens and equities securing the payment of the Note are
expressly recognized as valid and are in all things renewed, continued and
preserved in force to secure payment of the Note, except as amended herein.

4. Assumption of the Obligations of the Indemnitor under the Indemnity Agreement
and Environmental Indemnity Agreement; Substitution of Indemnitor. From and
after the date of this Agreement, Assuming Indemnitor shall be obligated and
responsible for the performance of each and all of the obligations and
agreements of the “Indemnitor,” “Guarantor” or “Principal” (collectively
referred to herein as “Indemnitor”) under the Indemnity Agreement, the
Environmental Indemnity Agreement and the other Loan Documents to which Original
Indemnitor is a party. Assuming Indemnitor shall be liable and responsible for
each and all of the liabilities of the Indemnitor thereunder, and shall be
substituted in lieu of and in place of Original Indemnitor as fully and
completely as if Assuming Indemnitor had originally executed and delivered such
Loan Documents as the Indemnitor thereunder including, without limitation, all
of those obligations, agreements and liabilities which would have, but for the
provisions of this Agreement, been the obligations, agreements and liabilities
of Original Indemnitor, without regard to when such obligations, agreements and
liabilities arise, accrue or have arisen or accrued, and without regard to the
Indemnitor then responsible or liable therefor at the time of such accrual. From
and after the date hereof, Assuming Indemnitor further agrees to abide by and be
bound by all of the terms of the Loan Documents having reference to the
Indemnitor, all as though each of the Loan Documents to which Original
Indemnitor is a party had been made, executed and delivered by Assuming
Indemnitor as the Indemnitor. From and after the date hereof, Assuming
Indemnitor hereby agrees to pay, perform and discharge each and every obligation
of payment and performance of the Indemnitor under, pursuant to and as set forth
in the Loan Documents at the time, in the manner and otherwise in all respects
as therein provided. With respect to the Environmental Indemnity Agreement, the
liability of Assuming Indemnitor shall be joint and several with that of
Assuming Borrower.

5. Notices to Indemnitor. Without amending, modifying or otherwise affecting the
provisions of the Loan Documents except as expressly set forth herein, Lender
shall, from and after the date of this Agreement, deliver any notices to the
Indemnitor which are required to be delivered pursuant to the Loan Documents or
are otherwise delivered by Lender thereunder at Lender’s sole discretion, to
Assuming Indemnitor’s address set forth above.

6. Consent to Conveyance; Assumption and Substitution of Indemnitor; Release of
Original Obligors; Lender Estoppel. Subject to the terms and conditions set
forth in this Agreement, Lender consents to: (a) the sale, conveyance,
assignment and transfer of the Property by Original Borrower to Assuming
Borrower, subject to the Mortgage and the other Loan Documents; (b) the
assumption by Assuming Borrower of the Loan and the obligations of Original
Borrower under the Loan Documents as modified by this Agreement; and (c) the
assumption by Assuming Indemnitor of the obligations of Original Indemnitor
under the Loan Documents as modified by this Agreement. Original Obligors are
hereby released from any liability to Lender under any and all of the Loan
Documents first arising or accruing subsequent to the Assumption. Lender’s
consent to such transfer and Assumption shall, however, not constitute its
consent to any subsequent transfers of the Property. Original Obligors hereby
acknowledge and agree that the foregoing release shall not be construed to
release Original Obligors from any personal liability under the Note or any of
the other Loan Documents for any act or event occurring or obligation arising
prior to or simultaneously with the closing of the transaction described herein.

Lender hereby represents and warrants to Assuming Obligors and Original Obligors
that, to the “actual knowledge of Lender”: (i) as of the date hereof, no default
or Event of Default under the Loan Documents has occurred and is continuing, and
(ii) no facts or circumstances exist which through the passage of time, would
constitute an Event of Default. For purposes of this paragraph, the “actual
knowledge of Lender” shall mean the actual knowledge of employees of Wachovia
Bank National Association (“Wachovia”) actively involved with the transactions
described herein or with the servicing of the Loan without any independent
inquiry or investigation. The “actual knowledge of Lender” shall not include
knowledge imputed from other Lender Parties or other groups or employees of
Wachovia not actively involved in the servicing of the Loan. Lender reserves the
right to declare any existing default or Event of Default which is not currently
known but which subsequently comes to the attention of Lender.

7. Release and Covenant Not to Sue. Original Borrower and Assuming Obligors, on
behalf of themselves and their heirs, successors and assigns, hereby release and
forever discharge Lender, any trustee of the Loan, any servicer of the Loan,
each of their respective predecessors in interest and successors and assigns,
together with the officers, directors, partners, employees, investors,
certificate holders and agents of each of the foregoing (collectively, “Lender
Parties”), from all debts, accountings, bonds, warranties, representations,
covenants, promises, contracts, controversies, agreements, claims, damages,
judgments, executions, actions, inactions, liabilities, demands or causes of
action of any nature, at law or in equity, known or unknown (collectively,
“Actions”), which Original Obligors and Assuming Obligors now have by reason of
any cause, matter or thing through and including the date hereof including,
without limitation, matters arising out of or relating to: (a) the Loan
including, without limitation, its funding, administration and servicing;
(b) the Loan Documents; (c) the Property; (d) any reserve and escrow balances
held by Lender or any servicers of the Loan; or (e) the sale, conveyance,
assignment and transfer of the Property. Original Obligors and Assuming
Obligors, on behalf of themselves and their heirs, successors and assigns,
covenant and agree never to institute or cause to be instituted or continue
prosecution of any suit or other form of action or proceeding of any kind or
nature whatsoever against any of Lender Parties by reason of or in connection
with any of the foregoing matters, claims or causes of action. Notwithstanding
anything to the contrary herein, this Section 7 shall only apply to the Assuming
Obligors with respect to (and accordingly, the release and discharge of Lender
Parties by Assuming Obligors shall only be effective with respect to) Actions
which arose prior to the date hereof, and Assuming Obligors shall retain all
rights and remedies against the Lender Parties with respect to any Actions
arising from and after the date hereof.

8. Acknowledgment of Indebtedness. This Agreement recognizes the reduction of
the principal amount of the Note and the payment of interest thereon to the
extent of payments made by Original Borrower prior to the date of execution of
this Agreement. The parties acknowledge and agree that: (i) as of the date of
this Agreement, the principal balance of the Note is $5,733,945.09 and interest
on the Note is paid to August 1, 2007 and (ii) Lender is holding the following
escrow and reserve balances:

         
Tax Escrow:
  $ 83,209.69  
Insurance Escrow:
  $ 21,553.15  
Replacement Reserve:
  $ 3,927.57  
Tenant Improvements and Leasing Commissions:
  $ 319,202.90  
Northside Rollover Fund Reserve:
  $ 56,540.71  

Assuming Borrower acknowledges and agrees that the Loan, as evidenced and
secured by the Loan Documents, is a valid and existing indebtedness payable by
Assuming Borrower to Lender. The parties acknowledge and agree that Lender shall
continue to hold the escrow and reserve balances for the benefit of Assuming
Borrower in accordance with the terms of the Loan Documents. Original Borrower
covenant and agree that Lender Parties have no further duty or obligation of any
nature to Original Borrower relating to such escrow and reserve balances.
Original Borrower hereby release and forever discharge Lender Parties from any
obligations to Original Borrower relating to such escrow and reserve balances.
Assuming Obligors acknowledge and agree that the funds listed above constitute
all of the reserve and escrow funds currently held by Lender with respect to the
Loan and authorize such funds to be transferred to an account controlled by
Lender for the benefit of Lender and Assuming Borrower.

9. Modifications of the Loan Documents. The Loan Documents are hereby modified
as follows:

(a) The first sentence of Paragraph 1(j) of the Mortgage is hereby deleted in
its entirety and the following substituted instead:

“The Management Agreement, dated as of July 27, 2007 (the “Management
Agreement”) between Borrower and Triple Net Properties Realty, Inc. (the
“Manager”) pursuant to which Manager operates the Property is in full force and
effect and there is no default or violation by any party thereunder.”

(b) The second sentence of Paragraph 1(k) of the Mortgage is hereby deleted in
its entirety and the following substituted instead:

“Borrower is incorporated in or organized under the laws of the State of
Delaware.”

(c) The third sentence of Paragraph 1(k) of the Mortgage is hereby modified to
delete the address of “601A Professional Drive, Lawrenenceville, Georgia 30045”
and the following is hereby replaced in its stead, “1551 North Tustin Avenue
#300, Santa Ana California 92705.”

(d) The fourth sentence of Paragraph 1(k) is hereby modified to delete the state
of “Georgia” and the following is hereby replaced in its stead, “Delaware.”

(e) Paragraph 8(b) of the Mortgage is hereby modified to add the following at
after the last sentence: “A Transfer shall not include a transfer of interest in
NNN Healthcare/Office REIT, Inc., provided however, there is no change of
control (as defined hereinafter in paragraph 8(h)) whether in the singular or in
the aggregate of the ownership or management of Borrower.”

(f) Section 37 of the Mortgage is hereby deleted in its entirety and the
following substituted instead:

“Notices. All notices, demands, requests or other written communications
hereunder or required by law shall be in writing and shall be deemed to have
been validly given or served by delivery of the same in person to the intended
addressee, or by depositing the same with a reputable private courier service
for next business day delivery, or by depositing the same in the United States
mail, postage prepaid, registered or certified mail, return receipt requested,
in any event addressed to the intended addressee addressed as follows:

If to Borrower:

NNN Healthcare/Office REIT Gwinnett, LLC

1551 North Tustin Avenue #300

Santa Ana, California 92705

Attn: Theresa Hutton

With a copy to:

Cox, Castle & Nicholson, LLP

2049 Century Park East, 28th Floor

Los Angeles, California 90067

Attn: David Lari, Esq. or Kevin Kinigstein, Esq.

If to Lender:

LaSalle Bank National Association as Trustee for the Registered Holders of
Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2004-GG1,
Commercial Mortgage Pass-Through Certificates, Series 2004-GG1

c/o Wachovia Bank, National Association

Wachovia Securities

Commercial Real Estate Services

8739 Research Drive-URP4

Charlotte, North Carolina 28288-1075

(28262-1075 for overnight deliveries)

Attn: Portfolio Manager

With a copy to:

Sonnenschein Nath & Rosenthal LLP

5960 Fairview Road, Suite 400

Charlotte, North Carolina 28210

Attn: J. Keith Jones, Esq.

(g) All notices, demands and requests shall be effective (i) upon delivery, if
delivered in person, (ii) one (1) business day after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) business days after having been deposited in the United States mail as
provided above. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given as herein required shall
be deemed to be receipt of the notice, demand or request sent. By giving to the
other party hereto at least fifteen (15) days prior written notice thereof in
accordance with the provisions hereof, the parties hereto shall have the right
from time to time to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.”

(h) Paragraph 50 of the Mortgage is hereby modified to delete the following “
(C) Borrower fails to provide any of the financial information required pursuant
to Paragraph 17 of this Security Deed within thirty (30) days after the date
upon which such financial information is due and Lender has given at least
fifteen (15) days prior written notice to Borrower of such failure by Borrower
to provide such information, provided that if such failure to provide such
financial information is not reasonably susceptible of cure within such fifteen
(15) day period, then Borrower may be permitted up to an additional (15) days
within which to provide such financial information as long as Borrower
diligently and continuously pursues such cure; (D) Borrower fails to maintain
its status as a single purpose entity as required by, and in accordance with the
terms and provisions of this Security Deed;”

(i) Paragraph 50(i) of the Mortgage, Paragraph 13(f)(i) of the Note and
Paragraph 1.2(a) of the Guaranty are all hereby modified to insert the word,
“intentional” in front of the word “misrepresentation” in the first sentence.

(j) Paragraph 50(ii) of the Mortgage, Paragraph 13(f)(ii) of the Note and
Paragraph 1.2(a) of the Guaranty are all hereby modified to insert the
following: “by Borrower or its Affiliates” after the word “Property” in the
first sentence.

(k) Paragraph 50(v) of the Mortgage, Paragraph 13(v) of the Note and
Paragraph 1.2(e) of the Guaranty are all hereby modified to insert the word,
“intentional” in front of the word “breach”.

(l) Paragraph 50 of the Mortgage is hereby modified to insert the following
after sub-paragraph (ix): “(x) Borrower fails to provide any of the financial
information required pursuant to Paragraph 17 of this Security Deed within
thirty (30) days after the date upon which such financial information is due and
Lender has given at least fifteen (15) days prior written notice to Borrower of
such failure by Borrower to provide such information, provided that if such
failure to provide such financial information is not reasonably susceptible of
cure within such fifteen (15) day period, then Borrower may be permitted up to
an additional (15) days within which to provide such financial information as
long as Borrower diligently and continuously pursues such cure; (xi) Borrower
fails to maintain its status as a single purpose entity as required by, and in
accordance with the terms and provisions of this Security Deed;”

(m) Paragraph 13 of the Note is hereby modified to delete the following “
(iii) Borrower fails to provide any of the financial information required
pursuant to Paragraph 17 of the Security Deed within thirty (30) days after the
date upon which such financial information is due and Lender has given at least
fifteen (15) days prior written notice to Borrower of such failure by Borrower
to provide such information, provided that if such failure to provide such
financial information is not reasonably susceptible of cure within such fifteen
(15) day period, then Borrower may be permitted up to an additional (15) days
within which to provide such financial information as long as Borrower
diligently and continuously pursues such cure; (iv) Borrower fails to maintain
its status as a single purpose entity as required by, and in accordance with the
terms and provisions of the Security Deed;”

(n) Paragraph 13 of the Note is hereby modified to insert the following after
sub-paragraph (ix): “(x) Borrower fails to provide any of the financial
information required pursuant to Paragraph 17 of the Security Deed within thirty
(30) days after the date upon which such financial information is due and Lender
has given at least fifteen (15) days prior written notice to Borrower of such
failure by Borrower to provide such information, provided that if such failure
to provide such financial information is not reasonably susceptible of cure
within such fifteen (15) day period, then Borrower may be permitted up to an
additional (15) days within which to provide such financial information as long
as Borrower diligently and continuously pursues such cure; (xi) Borrower fails
to maintain its status as a single purpose entity as required by, and in
accordance with the terms and provisions of the Security Deed;”

(o) Paragraph 1.2 of the Guaranty is hereby modified to delete the following “
(iii) Borrower fails to provide any of the financial information required
pursuant to Paragraph 17 of the Security Deed within thirty (30) days after the
date upon which such financial information is due and Lender has given at least
fifteen (15) days prior written notice to Borrower of such failure by Borrower
to provide such information, provided that if such failure to provide such
financial information is not reasonably susceptible of cure within such fifteen
(15) day period, then Borrower may be permitted up to an additional (15) days
within which to provide such financial information as long as Borrower
diligently and continuously pursues such cure; (iv) Borrower fails to maintain
its status as a single purpose entity as required by, and in accordance with the
terms and provisions of the Security Deed;”

(p) Paragraph 1.2 of the Guaranty is hereby modified to insert the following
after subparagraph 1.2(j): “(h) Borrower fails to provide any of the financial
information required pursuant to Paragraph 17 of the Security Deed within thirty
(30) days after the date upon which such financial information is due and Lender
has given at least fifteen (15) days prior written notice to Borrower of such
failure by Borrower to provide such information, provided that if such failure
to provide such financial information is not reasonably susceptible of cure
within such fifteen (15) day period, then Borrower may be permitted up to an
additional (15) days within which to provide such financial information as long
as Borrower diligently and continuously pursues such cure; (i) Borrower fails to
maintain its status as a single purpose entity as required by, and in accordance
with the terms and provisions of the Security Deed;”

10. Interest Accrual Rate and Monthly Installment Payment Amount to Remain the
Same. The interest rate and the monthly payments set forth in the Note shall
remain unchanged. Prior to the occurrence of an Event of Default hereunder or
under the Note, interest shall accrue on the principal balance outstanding from
time to time at the Contract Rate (as defined in the Note) and principal and
interest (which does not include such amounts as may be required to fund escrow
obligations under the terms of the Loan Documents) shall continue to be paid in
accordance with the provisions of the Note.

11. Conditions. This Agreement shall be of no force and effect until each of the
following conditions has been met to the complete satisfaction of Lender:

(a) Fees and Expenses. Original Borrower or Assuming Borrower shall pay or cause
to be paid at closing: (i) all costs and expenses incident to the preparation,
execution and recordation hereof and the consummation of the transaction
contemplated hereby including, but not limited to, recording fees, filing fees,
surveyor fees, broker fees, transfer or mortgage taxes, rating agency
confirmation fees, application fees, all third party fees, search fees, transfer
fees, inspection fees, title insurance policy or endorsement premiums or other
charges of the title company and escrow agent, and the fees and expenses of
legal counsel to any Lender Party and any applicable rating agency; and (ii) an
assumption fee to Lender being one percent (1%) of the outstanding principal
balance of the Note as of the date of the transfer and assumption contemplated
by this Agreement[, the next regularly scheduled monthly payment due under the
Loan], and the other fees and expenses outlined in the beneficiary statement
distributed to the parties by Lender.

(b) Deferred Maintenance. Assuming Borrower shall deposit $47,250 with Lender to
be held by Lender pending completion of those repairs identified in the Property
Condition Report (the “Deferred Maintenance Escrow”). Lender shall disburse the
Deferred Maintenance Escrow to Assuming Borrower within 10 business days of
Lender’s receipt of evidence, satisfactory to Lender, of complete repair of
those items identified in the Property Condition Report and other evidence or
documents reasonably requested by Lender.

(c) Other Conditions. Satisfaction of all requirements under the Loan Documents
and the closing checklist for this transaction as determined by Lender and
Lender’s counsel in their sole discretion.

12. Default.

(a) Breach. Any breach of Assuming Obligors or Original Borrower of any of the
representations, warranties and covenants contained herein shall constitute a
default under the Mortgage and each other Loan Document.

(b) Failure to Comply. Any failure of Assuming Obligors or Original Borrower to
fulfill any one of the conditions set forth in this Agreement shall constitute a
default under this Agreement and the Loan Documents.

13. No Further Consents. Assuming Obligors and Original Borrower acknowledge and
agree that Lender’s consent herein contained is expressly limited to the sale,
conveyance, assignment and transfer herein described, that such consent shall
not waive or render unnecessary Lender’s consent or approval of any subsequent
sale, conveyance, assignment or transfer of the Property, and that Section 8 of
the Mortgage shall continue in full force and effect.

14. Additional Representations, Warranties and Covenants of Assuming Obligors.
As a condition of this Agreement, Assuming Obligors represent and warrant to
Lender as follows:

(a) Assuming Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to transact business and in good standing in the State of Georgia.
Assuming Borrower has full power and authority to enter into and carry out the
terms of this Agreement and to assume and carry out the terms of the Loan
Documents.

(b) Assuming Indemnitor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland. Assuming Indemnitor has
full power and authority to enter into and carry out the terms of this Agreement
and to assume and carry out the terms of the Loan Documents to which it is a
party.

(c) This Agreement and the Loan Documents constitute legal, valid and binding
obligations of Assuming Obligors enforceable in accordance with their respective
terms. Neither the entry into nor the assumption and performance of and
compliance with this Agreement or any of the Loan Documents has resulted or will
result in any violation of, or a conflict with or a default under, any judgment,
decree, order, mortgage, indenture, contract, agreement or lease by which
Assuming Obligors or any property of Assuming Obligors are bound or any statute,
rule or regulation applicable to Assuming Obligors.

(d) There is no action, proceeding or investigation pending or, to Assuming
obligors’ knowledge, threatened which questions, directly or indirectly, the
validity or enforceability of this Agreement or any of the other Loan Documents,
or any action taken or to be taken pursuant hereto or thereto, or which might
result in any material adverse change in the condition (financial or otherwise)
or business of Assuming Obligors.

(e) To Assuming obligors’ knowledge, there has been no legislative action,
regulatory change, revocation of license or right to transact business, fire,
explosion, flood, drought, windstorm, earthquake, accident, other casualty or
act of God, labor trouble, riot, civil commotion, condemnation or other action
or event which has had any material adverse effect on the business or condition
(financial or otherwise) of Assuming Obligors or any of their properties or
assets, whether insured against or not, since Assuming Obligors submitted to
Lender their request to assume the Loan.

(f) The financial statements and other data and information supplied by Assuming
Obligors in connection with Assuming Obligors’ request to assume the Loan or
otherwise supplied in contemplation of the assumption of the Loan by Assuming
Obligors were in all material respects true and correct on the dates they were
supplied, and since their dates no material adverse change in the financial
condition of Assuming Obligors has occurred, and there is not any pending or, ,
to Assuming obligors’ knowledge, threatened litigation or proceedings which
might impair to a material extent the business or financial condition of
Assuming Obligors.

(g) Without limiting the generality of the assumption of the Loan Documents by
Assuming Obligors, Assuming Obligors hereby specifically remake and reaffirm the
representations, warranties and covenants set forth in the Loan Documents as
modified by this Agreement, to which they are a party.

(h) No representation or warranty of Assuming Obligors made in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary in order to make such representations and warranties not misleading in
light of the circumstances under which they are made.

(i) Assuming Borrower hereby represents and warrants to Lender that Assuming
Borrower will not permit the transfer of any interest in Assuming Borrower to
any person or entity (or any beneficial owner of such entity) who is listed on
the specifically Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) or any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of Office of Foreign Asset Control, Department of the Treasury
or pursuant to any other applicable Executive Orders (such lists are
collectively referred to as the “OFAC Lists”). Assuming Borrower will not
knowingly enter into a lease with any party who is listed on the OFAC Lists.
Assuming Borrower shall immediately notify Lender if Assuming Borrower has
knowledge that any member or beneficial owner of Assuming Borrower is listed on
the OFAC Lists or is (A) indicted on or (B) arraigned and held over on charges
involving money laundering or predicate crimes to money laundering. Assuming
Borrower shall immediately notify Lender if Assuming Borrower knows that any
tenant is listed on the OFAC Lists or (A) is convicted on, (B) pleads nolo
contendere to, (C) is indicted on or (D) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering. Assuming
Borrower further represents and warrants to Lender that Assuming Borrower is
currently not on the OFAC Lists. None of Assuming Borrower, any subsidiary of
Assuming Borrower or any affiliate of Assuming Borrower or Assuming Indemnitor
is (i) named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or
(ii) (A) an agency of the government of a country, (B) an organization
controlled by a country, or (C) a person residing in a country that is subject
to a sanctions program identified on the list maintained by the U.S. Department
of the Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person.

15. Additional Representations, Warranties and Covenants of Original Borrower.
As a condition of this Agreement, Original Borrower represent and warrant to
Lender as follows:

(a) Original Borrower is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Georgia. Original Borrower
has full power and authority to enter into and carry out the terms of this
Agreement and to convey the Property and assign the Loan Documents.

(b) Gwinnett Medical Associates, LLP is a limited liability partnership duly
organized, validly existing and in good standing under the laws of the State of
Georgia and is authorized to transact business as a foreign limited liability
partnership in each jurisdiction in which such authorization is necessary for
the operation of the business or properties of Original Borrower. Gwinnett
Medical Associates, LLP is the General Partner of Original Borrower and has full
power and authority to enter into this Agreement as General Partner on behalf of
Original Borrower, and to execute this Agreement.

(c) This Agreement, the Sales Agreement and all other documents executed by
Original Borrower in connection therewith constitute legal, valid and binding
obligations of Original Obligors enforceable in accordance with their respective
terms. Neither the entry into nor the performance of and compliance with this
Agreement, the Sales Agreement and all other documents executed by Original
Borrower in connection therewith has resulted or will result in any violation
of, or a conflict with or a default under, any judgment, decree, order,
mortgage, indenture, contract, agreement or lease by which Original Borrower or
any property of Original Borrower are bound or any statute, rule or regulation
applicable to Original Borrower.

(d) Original Borrower have not received any written notices from any
governmental entity claiming that either the Property or Original Borrower’s’
use of the Property is not presently in compliance with any laws, ordinances,
rules and regulations bearing upon the use and operation of the Property
including, without limitation, any notice relating to zoning laws or building
code regulations.

(e) The certified rent roll provided to Lender of even date herewith is a true,
complete and accurate summary of all tenant leases (“Tenant Leases” or
individually, a “Tenant Lease”) affecting the Property as of the date of this
Agreement. No rent has been prepaid under any Tenant Lease except rent for the
current month. Each Tenant Lease has been duly executed and delivered by and, to
the knowledge of Original Borrower, is a binding obligation of, the respective
tenant, and each Tenant Lease is in full force and effect. Each Tenant Lease
represents the entire agreement between Original Borrower and the respective
tenant and no Tenant Lease has been terminated, renewed, amended, modified or
otherwise changed without the prior written consent of Lender to the extent
required by the Loan Documents. The tenant under each Tenant Lease has taken
possession of and is in occupancy of the premises therein described and is open
for business. Rent payments have commenced under each Tenant Lease, and all
tenant improvements in such premises and other conditions to occupancy or rent
commencement have been completed by Original Borrower or its predecessor in
interest. All obligations of the landlord under the Tenant Leases have been
performed, and no event has occurred and no condition exists that, with the
giving of notice or lapse of time or both, would constitute a default by
Original Borrower under any Tenant Lease. There are no offsets or defenses that
any tenant has against the full enforcement of any Tenant Lease by Original
Borrower. Each Tenant Lease is fully and freely assignable by Original Borrower
without notice to or the consent of the tenant thereunder.

(f) Original Borrower is the current owner of the Property. To its knowledge,
There are no pending or threatened suits, judgments, arbitration proceedings,
administrative claims, executions or other legal or equitable actions or
proceedings against or the Property, any pending or threatened condemnation or
annexation proceedings affecting the Property, or any agreements to convey any
portion of the Property or any rights thereto, that are not disclosed in this
Agreement including, without limitation, any pending or threatened
administrative claim by any governmental agency.

(g) Original Borrower has examined the ALTA, As-Built Survey (the “Survey”)
performed on the Property in connection with the closing of the Loan. As an
inducement for Lender to consent to the Assumption without requiring an update
to the Survey, Original Borrower represents to Lender that (i) there has been no
improvement added at the Property, (ii) there has been no encroachment made upon
the Property, and (iii) no structural alteration has been made to the Property
from the date of the Survey to the date hereof without Lender’s prior written
consent.]

(h) No representation or warranty of Original Borrower made in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary in order to make such representations and warranties not misleading in
light of the circumstances under which they are made.

16. Incorporation of Recitals. Each of the Recitals set forth above in this
Agreement are incorporated herein and made a part hereof.

17. Property Remains as Security for Lender. All of the Property shall remain in
all respects subject to the lien, charge or encumbrance of the Mortgage. Except
as expressly set forth in this Agreement, nothing contained herein shall affect
or be construed to release or affect the liability of any party or parties who
may now or hereafter be liable under or on account of the Note or the Mortgage,
nor shall anything contained herein affect or be construed to affect any other
security for the Note held by Lender.

18. No Waiver by Lender. Nothing contained herein shall be deemed a waiver of
any of Lender’s rights or remedies under any of the Loan Documents or under
applicable law.

19. References. From and after the date hereof: (a) references in any of the
Loan Documents to any of the other Loan Documents will be deemed to be
references to such other Loan Documents as modified by this Agreement;
(b) references in the Loan Documents to “Borrower,” “Grantor” or “Mortgagor”
shall hereafter be deemed to refer to Assuming Borrower; (c) references in the
Loan Documents to the “Guarantor,” “Indemnitor” or “Principal” shall hereafter
be deemed to refer to Assuming Indemnitor; and (d) all references to the term
“Loan Documents” or “Security Documents” in the Mortgage and Assignment shall
hereinafter refer to the Loan Documents as defined herein, this Agreement and
all documents executed in connection with this Agreement.

20. Relationship with Loan Documents. To the extent that this Agreement is
inconsistent with the Loan Documents, this Agreement will control and the Loan
Documents will be deemed amended by this Agreement. Except as explicitly amended
hereby, the Loan Documents shall remain unchanged and in full force and effect.

21. Titles and Captions. Titles and captions of sections and subsections of this
Agreement have been inserted for convenience only and neither limit nor amplify
the provisions of this Agreement.

22. Partial Invalidity. Any provision of this Agreement or the Loan Documents
held to be illegal, invalid or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such illegality,
invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
legality, validity or enforceability of such provision in any other
jurisdiction.

23. Entire Agreement. This Agreement and the documents contemplated to be
executed herewith constitute the entire agreement among the parties hereto with
respect to the assumption of the Loan. The Agreement supersedes all prior
negotiations regarding the transfer of the Property and the Assumption. This
Agreement and the Loan Documents may only be amended, revised, waived,
discharged, released or terminated by a written instrument executed by the party
against which enforcement of the amendment, revision, waiver, discharge, release
or termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination of this Agreement which is not in writing and signed by
the parties shall not be effective as to any party.

24. Binding Effect. This Agreement and the documents contemplated to be executed
in connection herewith shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that the foregoing provision shall not be a consent by Lender to any further
sale, conveyance, assignment or transfer of the Property by Assuming Borrower.

25. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which when so executed shall be deemed an original and
shall be binding upon all parties and all of which, taken together, shall
constitute one and the same Agreement.

26. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State where the Property is located.

27. Effective Date. This Agreement shall be effective as of the date of its
execution by the parties hereto and upon such date this Agreement shall be
incorporated into the terms of the Loan Documents.

28. Time of Essence. Time is of the essence with respect to all provisions of
this Agreement.

29. Cumulative Remedies. All remedies contained in this Agreement are cumulative
and Lender shall also have all other remedies provided at law and in equity
contained in the Mortgage and other Loan Documents. Such remedies may be pursued
separately, successively or concurrently at the sole discretion of Lender and
may be exercised in any order and as often as occasion therefor shall arise.

30. Construction. Each party hereto acknowledges that it has participated in the
negotiation of this Agreement and that no provision shall be construed against
or interpreted to the disadvantage of any party. Assuming Obligors and Original
Borrower have had sufficient time to review this Agreement, have been
represented by legal counsel at all times, and have entered into this Agreement
voluntarily and without fraud, duress, undue influence or coercion of any kind.
Lender has not made a representation or warranty to any party except as set
forth in this Agreement.

31. WAIVER OF JURY TRIAL. ORIGINAL BORROWER, ASSUMING OBLIGORS AND LENDER, TO
THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH
AND FOREVER FOREGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE LOAN DOCUMENTS OR THIS
AGREEMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
to be effective as of the date first aforesaid.

          ASSUMING BORROWER:
    NNN HEALTHCARE/OFFICE REIT GWINNETT, LLC,
a Delaware limited liability company

 
  By:   /s/ Shannon K S Johnson
 
       
 
  Name:   Shannon K S Johnson
 
  Title:   Authorized Signatory

Signed, Sealed and delivered in the Presence of:

/s/ Monica Chavez

Unofficial Witness

Notary Public [N/A]

Commission Expires: [See Below]

[SEAL}

[SIGNATURES CONTINUE ON NEXT PAGE]

STATE OF CALIFORNIA )

) SS.

COUNTY OF ORANGE )

On July 26, 2007 before me, L.A. Forniss, Notary Public, personally appeared
Shannon K.S. Johnson, personally known to me to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which person acted, executed the
instrument.

     
[L.A. Forniss]
[Commission # 1639895]
[Notary Public – California]
[Orange County]
 


Signature: /s/ L A Forniss
 
   

[My Comm. Expires Jan 21, 2010]

3

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

      ASSUMING INDEMNITOR:
NNN HEALTHCARE/OFFICE REIT, INC., a Maryland corporation

By:
  /s/ Shannon K S Johnson
 
   
Name:
  Shannon K.S. Johnson
Title:
  Chief Financial Officer

Signed, Sealed and delivered in the Presence of:

/s/ Monica Chavez

Unofficial Witness

NOTARY PUBLIC [N/A]

COMMISSION EXPIRES: [See Below]

[SIGNATURES CONTINUE ON NEXT PAGE]

STATE OF CALIFORNIA )

) SS.

COUNTY OF ORANGE )

On July 26, 2007 before me, L.A. Forniss, Notary Public, personally appeared
Shannon K.S. Johnson, personally known to me to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which person acted, executed the
instrument.

     
[L.A. Forniss]
[Commission # 1639895]
[Notary Public – California]
[Orange County]
 


Signature: /s/ L A Forniss
 
   

[My Comm. Expires Jan 21, 2010]

4

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

          ORIGINAL BORROWER:
GWINNETT PROFESSIONAL CENTER, LTD., a Georgia limited partnership
By:   Gwinnett Medical Associates, LLP, a Georgia
limited liability partnership, General
Partner
 
  By:   /s/ H. Tauber
 
       
 
  By:   /s/ Jerry C. Tootle
 
       
 
      Jerry C. Tootle, Managing Partner

          Signed, Sealed and delivered in the Presence of: [Illegible]
Unofficial Witness /s/ Anthony Cross Notary Public Commission Expires: November
8, 2009 [SEAL] Signed, Sealed and delivered in the Presence of: [Illegible]
Unofficial Witness /s/ Anthony Cross

Notary Public

Commission Expires: November 8, 2009

[SEAL]

[SIGNATURES CONTINUE ON NEXT PAGE]

5

          LENDER:
LASALLE BANK NATIONAL ASSOCIATION as Trustee under the PSA for the Registered
Holders of Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust
2004-GG1, Commercial Mortgage Pass-Through Certificates, Series 2004-GG1
By:   Wachovia Bank, National Association,
as Master Servicer under the PSA
 
  By:   /s/ James A. Early III
 
       
 
  Name:   James A. Early III
 
       
 
  Title:   Associate
 
       

          Signed, Sealed and delivered in the Presence of: /s/ Michelle L. Laski
Unofficial Witness /s/ Janet Garner

Notary Public

Commission Expires: 3-27-2010

[SEAL]

6